Case 1:18-cv-05562-ENV-ST Document 60 Filed 02/18/20 Page 1 of 2 PageID #: 288




                                                    February 18, 2020

Via ECF
The Honorable Steven Tiscione
United States Magistrate Judge for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Riley v. Tastee Pattee, LTD. et al., 18-cv-05562-ENV-ST

Dear Judge Tiscione:

        This office represents Named Plaintiff Horace Riley and Opt-in Plaintiff Patrick Balfour
in the above-referenced action arising under the Fair Labor Standards Act and the New York Labor
Law against Defendants Tastee Pattee, LTD, et al. We write, pursuant to Federal Rule of Civil
Procedure 37 and Local Civil Rules 5.1, 26.4, and 37.3 of the Local Rules of the United States
District Courts for the Southern and Eastern Districts of New York, seeking an order compelling
Defendants to participate in discovery in this matter - - specifically, to provide long-overdue
responses to document requests and interrogatories, attached hereto as Exhibit A. Said plainly,
Plaintiffs served discovery requests on all Defendants on November 7, 2019. Defendants have not
produced any responses or objections, and aside from providing some financial records in May
2019 for settlement purposes only, no documents whatsoever. Plaintiffs are left with no choice
but to make this motion.

        The parties have met and conferred several times by phone and email over the last three
months - - most recently by phone on February 6, 2020, when Defendants’ counsel confirmed that
Defendants would produce documents and responses during the week of February 10, 2020, so
that the parties could conduct a Rule 30(b)(6) deposition that Plaintiffs noticed for February 20,
2020, of Defendant Thomas Patterson Corp. When Defendants failed to produce anything during
that week, undersigned counsel followed-up with Defendants’ counsel again via email, and on
February 13, 2020, counsel represented that he would send Defendants’ responses by the end of
day on February 14, 2020. When that deadline passed, we again followed up with Defendants’
counsel during the afternoon of February 17, 2020, directing Defendants to confirm whether
Case 1:18-cv-05562-ENV-ST Document 60 Filed 02/18/20 Page 2 of 2 PageID #: 289
2|Page


documents and responses would be provided before end of day. We also noted that if not, Plaintiffs
would have no choice but to move to compel. Defendants never responded, and now Plaintiffs
make the instant motion seeking an Order compelling Defendants to provide full and complete
responses, without objection, by March 6, 2020.

         Moreover, while the parties have already extended discovery in this matter multiple times,
Defendants failure to participate in discovery has necessitated yet another extension. Again, while
the first of Defendants’ depositions was scheduled for this Thursday, February 20, 2020, that must
now be adjourned given Defendants’ failure to produce documents and responses. As a result,
additional time is needed to complete discovery and for Plaintiffs to file their still-anticipated
motion for conditional certification. The proposed revised schedule is as follows:

 Event                               Current Deadline              Proposed New Deadline
 Fact Discovery                      April 5, 2020                 May 29, 2020

 Conditional Certification Motion May 29, 2020                     June 30, 2020

 Status Conference                   May 6, 2020                   Plaintiffs propose that the
                                                                   Court keep this conference as
                                                                   currently scheduled.

       Plaintiffs note that they have refrained from requesting their reasonable attorneys’ fees for
having to make this motion, but will not do so again should Defendants’ stonewalling continue.
Pursuant to Rule III.A of Your Honor’s Individual Practice Rules, and as described above, we
hereby certify that we have attempted to confer in good faith with Defendants’ counsel prior to
making this motion. We thank the Court for its time and attention to this matter.

                                                     Respectfully submitted,

                                                                          __
                                                     Michael R. Minkoff, Esq.

To: All Parties via ECF
